Exhibit 10.1



AMENDMENT NO. 6

 

FORM OF AMENDMENT NO. 6 (this “Amendment”) dated as of December 10, 2019, among
NEW MOUNTAIN FINANCE CORPORATION (the “Borrower”), the Lenders party hereto and
GOLDMAN SACHS BANK USA, in its capacity as Administrative Agent (the “Agent”)
under the Credit Agreement referred to below.

 

The Borrower is party to the Senior Secured Revolving Credit Agreement, dated as
of June 4, 2014, among the Borrower, the Lenders party thereto, the Agent, and
Goldman Sachs Bank USA, as Syndication Agent (as amended, amended and restated,
modified or otherwise supplemented prior to the date hereof, the “Credit
Agreement”).

 

The Borrower and the Lenders wish now to amend the Credit Agreement in certain
respects, and accordingly, the parties hereto hereby agree as follows:

 

Section 1.                Definitions. Except as otherwise defined in this
Amendment, terms defined in the Credit Agreement as amended hereby and together
with all amended exhibits and updated schedules and appendices thereto are used
herein as defined therein.

 

Section 2.                Amendments. Subject to the satisfaction of the
conditions precedent specified in Section 5 below, and effective as of the Sixth
Amendment Effective Date, the Credit Agreement is hereby amended as follows:

 

(a)               Section 1.01 is amended by adding the following defined terms
in the correct alphabetical order:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar- denominated syndicated credit facilities at such time.

 



 

 

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent, in consultation with the
Borrower, decides may be appropriate to reflect the adoption and implementation
of such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent, in consultation with the Borrower, decides is reasonably necessary in
connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

 

(1)       in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of

 

(a)       the date of the public statement or publication of information
referenced therein and (b) the date on which the administrator of the LIBO Rate
permanently or indefinitely ceases to provide the LIBO Rate; or

 

(2)          in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(1)       a public statement or publication of information by or on behalf of
the administrator of the LIBO Rate announcing that such administrator has ceased
or will cease to provide the LIBO Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

 

(2)       a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

 



 

 

 

(3)          a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.13 and (y) ending at the time that a Benchmark Replacement has replaced LIBOR
for all purposes hereunder pursuant to Section 2.13.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)      a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)     a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to it in Section 9.15.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



 

 

 

“Early Opt-in Election” means the occurrence of:

 

(1)          (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders of each Class to the Administrative Agent
(with a copy to the Borrower) that the Required Lenders of each Class have
determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.13 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and

 

(2)          (i) the election by the Administrative Agent or (ii) the election
by the Required Lenders of each Class to declare that an Early Opt-in Election
has occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders or by the
Required Lenders of each Class of written notice of such election to the
Administrative Agent.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 9.15.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Supported QFC” has the meaning assigned to it in Section 9.15.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.15.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

(b)          Section 2.08(e)(i)(B) of the Credit Agreement is hereby amended by
replacing “$150,000,000” with “$200,000,000”.

 



 

 

 

(c)          Section 2.13(a) and (b) of the Credit Agreement are hereby amended
by adding the phrase “prior to the occurrence of a Benchmark Transition Event or
an Early-Opt-in Election,” at the beginning of each such clause.

 

(d)          Section 2.13 of the Credit Agreement is hereby amended by adding
clauses (c), (d), (e) and (f) as follows:

 

“(c)        Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace the LIBO Rate with
respect to any Affected Currency with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders of each Class.
Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders of each Class
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this Section 2.13 will occur prior to the applicable
Benchmark Transition Start Date.

 

(d)          Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes approved by the
Borrower (such approval not to be unreasonably withheld or delayed) from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(e)          Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.13, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.13.

 



 

 

 

(f)          Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Eurocurrency Borrowing of, conversion to or
continuation of Eurodollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to ABR Loans. During any Benchmark Unavailability Period, the
component of ABR based upon LIBOR will not be used in any determination of ABR.”

 

(e)         A new section 9.15 is hereby added to the Credit Agreement as
follows:

 

“Section 9.15. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

 



 

 

 

(f)           Schedule 1.01(b) to the Credit Agreement is amended and restated
in the form of Annex I attached hereto.

 

Section 3.                Commitment Increase.

 

(a)          Pursuant to a request of the Borrower (receipt of which is hereby
acknowledged by the Administrative Agent) that the aggregate amount of the
Dollar Commitments be increased by a total amount equal to $50,000,000 (the
“Commitment Increase”) and subject to the satisfaction of the conditions
precedent specified in Section 5 below, and pursuant to Section 2.08(e) of the
Credit Agreement, the Assuming Lender set forth on Annex II hereto under the
heading “Assuming Lender” hereby agrees to make a Dollar Commitment in the
amount set forth opposite the name of the Assuming Lender in Annex II hereto,
such Dollar Commitment to be effective on the Sixth Amendment Effective Date.

 

(b)          The Borrower hereby confirms that each of the conditions to the
Commitment Increase set forth in Sections 2.08(e)(i)(D) and (E) of the Credit
Agreement have been satisfied as of the date hereof.

 

Section 4.                Representations and Warranties. The Borrower
represents and warrants to each Lender, the Agent, the Swingline Lender and the
Issuing Bank that on the Sixth Amendment Effective Date (a) the representations
and warranties of the Borrower set forth in Article III of the Credit Agreement
and in the other Loan Documents are true and correct in all material respects
(or, in the case of any portion of the representations and warranties already
subject to a materiality qualifier, true and correct in all respects) on and as
of the Sixth Amendment Effective Date, or as to any such representation or
warranty that refers to a specific date, as of such specific date and (b) no
Default or Event of Default has occurred and is continuing on the Sixth
Amendment Effective Date.

 

Section 5.                Conditions Precedent. The amendments to the Credit
Agreement set forth in Section 2 of this Amendment shall not become effective
until the date (the “Sixth Amendment Effective Date”) on which the conditions
below are satisfied, each of which shall be reasonably satisfactory to the
Agent:

 

(a)          Execution. The receipt by the Agent of counterparts of this
Amendment executed by the Borrower and the Required Lenders.

 

(b)          Fees and Expenses. The payment by the Borrower, to the extent
invoiced at least two Business Days prior to the required payment date, of the
reasonable fees and expenses of Milbank LLP, special New York counsel to the
Agent, in connection with the negotiation, preparation, execution and delivery
of this Amendment.

 

The Agent shall notify the Borrower and the Lenders of the Sixth Amendment
Effective Date promptly upon its occurrence, and such notice shall be conclusive
and binding.

 



 

 

 

Section 6.                Confirmation of Assuming Lender. The Assuming Lender
(i) confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment; (ii)
agrees that it will, independently and without reliance upon the Agent or any
other Lender or Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; and (iii) acknowledges
and agrees that, from and after the Sixth Amendment Effective Date, it shall
have a Commitment equal to the Commitment amount set forth opposite the name of
the Assuming Lender in Annex I hereto and such Commitment shall be governed for
all purposes by the Credit Agreement and the other Loan Documents.

 

Section 7.                Reference to and Effect on the Credit Agreement. On
and after the Sixth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended by this Amendment. The Credit Agreement and each of the
other Loan Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Amendment shall be deemed to be a “Loan Document” for all
purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as an amendment or waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute an amendment or waiver of any provision of
any of the Loan Documents.

 

Section 8.                Miscellaneous. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same amendatory instrument and any of the parties hereto may execute this
Amendment by signing any such counterpart. Delivery of an executed counterpart
of a signature page to this Amendment by electronic transmission shall be
effective as delivery of a manually executed counterpart to this Amendment. This
Amendment shall be governed by, and construed in accordance with, the law of the
State of New York.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

  NEW MOUNTAIN FINANCE CORPORATION           By:       Name:     Title:

 



Signature Page to Amendment No. 6

 



 

 

 

  GOLDMAN SACHS BANK USA,   as Agent, Issuing Bank and a Lender           By:  
    Name:     Title:

 



Signature Page to Amendment No. 6 

 



 

 

 



  STIFEL BANK & TRUST,   as a Lender           By:       Name:     Title:

 



Signature Page to Amendment No. 6 

 



 

 

 

 

  MORGAN STANLEY BANK, N.A.,   as a Lender           By:       Name:     Title:





 



Signature Page to Amendment No. 6 

 



 

 

 

 

  MUFG UNION BANK, N.A.,   as Assuming Lender           By:       Name:    
Title:





 



Signature Page to Amendment No. 6

 



 

 

 

Annex I

 

SCHEDULE 1.01(b)

 

Commitments

 

Lender  Multicurrency
Commitment  Goldman Sachs Bank USA  $62,100,000  Morgan Stanley Bank, N.A. 
$51,400,000 

 

Lender   Dollar Commitment  Stifel Bank & Trust  $25,000,000  MUFG Union Bank,
N.A.  $50,000,000 

 



Signature Page to Amendment No. 6

 



 

 

 

Annex II

 

Assuming Lender   Commitment  MUFG Union Bank, N.A.  $50,000,000 (Dollar) 

 



Annex II

 



 

 

